Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 08/09/2022 have been fully considered and are made of record.
	a. Claims 1, 4-5, 12 and 15 have been amended.
	c. Claims 2-3, 14 and 20 have been cancelled.

Reason for Allowance
3.	Claims 1, 4-13 and 15-19 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1 and 12 by adding limitation of previously objected claim 3 and overcome rejection. Applicant’s arguments filed on 08/09/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 05/10/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 12: 
As to claims 1 and 4-11 the present invention is direct to an electronic apparatus, comprising: Independent claim 1 identifies the uniquely distinct features of “a protective layer formed of a resin material, wherein the first wiring pattern and the second wiring pattern are not covered by the protective layer, the first wiring pattern further includes a third wiring portion that extends in the second direction and a fourth wiring portion that is separated from the first wiring portion in the second direction, a third via being on the fourth wiring portion, the second wiring pattern further includes a fifth wiring portion that extends in the second direction and a sixth wiring portion that is separated from the second wiring portion in the second direction, a fourth via being on the sixth wiring portion, the first wiring portion and the fourth wiring portion each have one end connected to the third wiring portion, the first wiring portion and the fourth wiring portion each extend toward the fifth wiring portion in the first direction, the second wiring portion and the sixth wiring portion each have one end connected to the fifth wiring portion, and the second wiring portion and the sixth wiring portion each extend toward the third wiring portion in the first direction”.
As to claims 12-13 and 15-19 the present invention is direct to an electronic apparatus, comprising:   Independent claim 12 identifies the uniquely distinct features of “the first wiring pattern further includes a third wiring portion that extends in the second direction and a fourth wiring portion that is separated from the first wiring portion in the second direction, the second wiring pattern further includes a fifth wiring portion that extends in the second direction and a sixth wiring portion that is separated from the second wiring portion in the second direction, the first wiring portion and the fourth wiring portion each have one end connected to the third wiring portion and extend toward the fifth wiring portion in the first direction, and the second wiring portion and the sixth wiring portion each have one end connected to the fifth wiring portion, and extend toward the third wiring portion in the first direction”.
The closest prior art, ITO et al. (Pub NO. US 2021/0310972 A1), Klein et al. (Pub No. US 2014/0152449 A1) teaches System and Method for Electronic Apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867